          Case 1:19-cr-00125-ABJ Document 60 Filed 07/15/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA

               v.                                     Case No. 1:19-cr-0125 (ABJ)

GREGORY B. CRAIG,

                    Defendant.


                                             NOTICE

       On July 11, 2019, Defendant Gregory B. Craig filed an Opposition to the Government’s

Motion In Limine to Exclude Claims of Selective Prosecution or Enforcement, or Seeking Jury

Nullification. ECF 55. In that Opposition, Defendant highlighted the fact that, “to date, neither

[Jonathan] Hawker nor FTI has filed a registration statement under FARA based on their

preparation and implementation of the media plan” for the release of the Skadden report. Id. at

2.

       The following day, July 12, 2019, FTI registered under FARA in connection with its

work on the Skadden report, and Mr. Hawker filed a short-form registration statement alongside

FTI’s submission. See Ex. 1 (Amendment to Registration Statement, filed July 12, 2019) 1; Ex. 2

(Exhibits A & B to Registration Statement, filed July 12, 2019); Ex. 3 (Short Form Registration

Statement of Jonathan Hawker, filed July 12, 2019).2 This was done one month before the trial

in this case is scheduled to begin, well over six years after the release of the Skadden report.


1
 FTI filed an “amendment” because it was already a registered agent of other foreign principals.
Friday’s submission is the first time that FTI has registered as an agent of Ukraine in connection
with its work on the Skadden report.
2
 FTI also furnished a copy of the Skadden report to the FARA Unit as “informational material”
under 22 U.S.C. § 614(a).
          Case 1:19-cr-00125-ABJ Document 60 Filed 07/15/19 Page 2 of 3



       The fact that FTI and Mr. Hawker have now registered under FARA in connection with

their work on the Skadden report – apparently under pressure from the government in the lead-up

to this trial – does not change Mr. Craig’s position that any explicit or implicit agreements with

or assurances to Mr. Hawker are permissible grounds for cross-examination. Indeed, these

developments only highlight why such a line of inquiry should be allowed.

Dated: July 15, 2019                                Respectfully submitted,


                                                    /s/ William W. Taylor, III
                                                    William W. Taylor, III (D.C. Bar No. 84194)
                                                    Paula M. Junghans (D.C. Bar No. 474419)
                                                    Ezra B. Marcus (D.C. Bar No. 252685)
                                                    ZUCKERMAN SPAEDER LLP
                                                    1800 M Street N.W. Suite 1000
                                                    Washington, D.C. 20036
                                                    Tel: (202) 778-1800
                                                    Fax: (202) 822-8106
                                                    Email: wtaylor@zuckerman.com
                                                    Email: pjunghans@zuckerman.com
                                                    Email: emarcus@zuckerman.com

                                                    William J. Murphy (D.C. Bar No. 350371)
                                                    Adam B. Abelson (D.C. Bar No. 1011291)
                                                    ZUCKERMAN SPAEDER LLP
                                                    100 East Pratt Street, Suite 2440
                                                    Baltimore, MD 21202
                                                    Tel: (410) 332-0444
                                                    Fax: (410) 659-0436
                                                    Email: wmurphy@zuckerman.com
                                                    Email: aabelson@zuckerman.com

                                                    Attorneys for Defendant Gregory B. Craig




                                                2
         Case 1:19-cr-00125-ABJ Document 60 Filed 07/15/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on July 15, 2019, the foregoing was served on counsel of

record via the Court’s CM/ECF Service.


                                               /s/ Ezra B. Marcus
                                               Ezra B. Marcus




                                          3
Case 1:19-cr-00125-ABJ Document 60-1 Filed 07/15/19 Page 1 of 12




          Exhibit 1
          Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
                                                 OMB No. 1124-0003; Expires May 31, 2020
                     Case 1:19-cr-00125-ABJ Document  60-1 Filed 07/15/19 Page 2 of 12
U.S. Department of Justice                                          Amendment to Registration Statement
Washington, dc 20530                                                Pursuant to the Foreign Agents Registration Act of
                                                                    1938, as amended

INSTRUCTIONS. File this amendment form for any changes to a registration. Compliance is accomplished by filing an electronic amendment to
registration statement and uploading any supporting documents at https://www.fara.gov.

Privacy Act Statement. The filing of this document is required for the Foreign Agents Registration Act of 1938, as amended, 22 U.S.C. §611 e/ seq.,
for the purposes of registration under the Act and public disclosure. Provision of the information requested is mandatory, and failure to provide the
information is subject to the penalty and enforcement provisions established in Section 8 of the Act. Every registration statement, short form
registration statement, supplemental statement, exhibit, amendment, copy of informational materials or other document or information filed with the
Attorney General under this Act is a public record open to public examination, inspection and copying during the posted business hours of the
Registration Unit in Washington, DC. Statements are also available online at the Registration Unit’s webpage: https://www.fara.gov. One copy of
every such document, other than informational materials, is automatically provided to the Secretary of State pursuant to Section 6(b) of the Act, and
copies of any and all documents are routinely made available to other agencies, departments and Congress pursuant to Section 6(c) of the Act. The
Attorney General also transmits a semi-annual report to Congress on the administration of the Act which lists the names of all agents registered under
the Act and the foreign principals they represent. This report is available to the public in print and online at: https://www.fara.gov.

Public Reporting Burden. Public reporting burden for this collection of information is estimated to average 1.5 hours per response, including the
time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions
for reducing this burden to Chief, Registration Unit, Counterintelligence and Export Control Section, National Security Division, U.S. Department of
Justice, Washington, DC 20530; and to the Office of Information and Regulatory Affairs, Office of Management and Budget, Washington, DC 20503.


1. Name of Registrant                                                     2. Registration No.

FT1 Consulting LLP                                                        6569



3. This amendment is filed to accomplish the following indicated purpose or purposes:
    □ To give a 10-day notice of change in information as required by Section 2( b) of the Act.
    □ To correct a deficiency in
          □ Initial Statement
          □ Supplemental Statement for the period ending____________________________
          0 Other purpose (specify) retroactive registration for 2012 public relations work

    □ To give notice of change in an exhibit previously filed.

4. If this amendment requires the filing of a document or documents, please list:
   1) Supplemental Materials
   2) Exhibit A to Amendment to Registration Statement
   3) Exhibit B to Amendment to Registration Statement
   4) Short Form Registration Statement

5. Each item checked above must be explained below in full detail together with, where appropriate, specific reference to and identity
   of the item in the registration statement to which it pertains. (Ifspace is insufficient, a full insert page must be used.)
   See Supplemental Materials and Exhibits.




                                                                                                                                       FORM NSD-5
                                                                                                                                       Revised 05/17
          Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
              Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
                    Case 1:19-cr-00125-ABJ Document 60-1 Filed 07/15/19 Page 3 of 12
                                                                                 EXECUTION

 In accordance with 28 U.S.C. § 1746, the undersigned swear(s) or affirm(s) under penalty of perjury that he/she has (they have) read
 the information set forth in this registration statement and the attached exhibits and that he/she is (they are) familiar with the contents
 thereof and that such contents are in their entirety true and accurate to the best of his/her ( their) knowledge and belief, except that the
 undersigned make(s) no representation as to the truth or accuracy of the information contained in the attached Short Form Registration
 Statement s), if any, insofar as such information is not within his/her (their) personal knowledge.


   (Date of signature)                                                               (Print or type name under each signature or provide electronic signature')


     July 12, 2019                                                                                    Is/Curtis P. LueSigned
                                                                                                      For and on behalf of FTI Consulting Management
                                                                                                      Limited, Managing Member of FTI Consulting
                                                                                                      LLP




1 This statement shall be signed by the individual agent, if the registrant is an individual, or by a majority of those partners, officers, directors or persons performing similar
  functions, if the registrant is an organization, except that the organization can, by power of attorney, authorize one or more individuals to execute this statement on its behalf.



              Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
Re<          *y              Registration Unit 07/12'2019 2:42:39 PM
           Case 1:19-cr-00125-ABJ Document 60-1 Filed 07/15/19 Page 4 of 12

                                                                           Supplemental Materials

                                                          Supplemental Materials


                                For Period: 4/26/12 through 12/31/12

                                           I - REGISTRANT

 1. (a)'Name of Registrant                                   (b) Registration No.

      FI1 Consulting LLP                                     6569

      (c) Business Address of Registrant

      200 Aldersgate, Aldersgate Street
      London, EC1A 4HD, United Kingdom


                                           II - ACTIVITIES

2.    During this reporting period, have you engaged in any activities for or rendered any services
      to any foreign principal?

         Yes X           No

      If yes, identify each foreign principal and describe in full detail your activities and services:

      See Exhibit B to Amendment to Registration Statement.

3.    During this reporting period, have you on behalf of any foreign principal engaged in
      political activity?

         Yes X          No

      If yes, identify each such foreign principal and describe in full detail all such political activity,
      indicating, among other things, the relations, interests and policies sought to be influenced
      and the means employed to achieve this purpose. If the registrant arranged, sponsored or
      delivered speeches, lectures or radio and TV broadcasts, give details as to dates, places of
      delivery, names of speakers and subject matter.

      See Exhibit B to Amended Registration Statement.

4.    In addition to the above described activities, if any, have you engaged in activity on your own
      behalf which benefits your foreign principal(s)?

         Yes            No X




                                                Page 1 of9


Re<            *y                 Registration Unit 07/12;2019 2:42:39 PM
Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
      Case 1:19-cr-00125-ABJ Document 60-1 Filed 07/15/19 Page 5 of 12
                                                                     Supplemental Materials

                              III - FINANCIAL INFORMATION

5.   (a) RECEIPTS - MONIES

     During this reporting period, have you received from any foreign principal named in this
     statement, or from any other source, for or in the interests of any such foreign principal, any
     contributions, income or money either as compensation or otherwise?

       Yes X          No

     If yes. set forth below in the required detail and separately for each foreign principal an
     account of such monies.

     See Attachment A to Supplemental Materials, Receipts - Monies.

     (b) RECEIPTS - FUNDRAISING CAMPAIGN

     During this reporting period, have you received, as part of a fundraising campaign, any
     money on behalf of any foreign principal named in this statement?

       Yes            No X

     (c) RECEIPTS - THINGS OF VALUE

     During this reporting period, have you received anything of value other than money from any
     foreign principal named in this statement, or from any other source, for or in the interests of
     any such foreign principal?

       Yes            No X




                                            Page 2 of 9


Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
      Case 1:19-cr-00125-ABJ Document 60-1 Filed 07/15/19 Page 6 of 12

                                                                     Supplemental Materials

6.   (a) DISBURSEMENTS - MONTES

         During this reporting period, have you
         (1) disbursed or expended monies in connection with activity on behalf of any foreign
             principal named in this statement?

              Yes X          No

         (2) transmitted monies to any such foreign principal?

               Yes           No X

     See Attachment B to Supplemental Materials, Disbursements - Monies.

     (b) DISBURSEMENTS - THINGS OF VALUE

     During this reporting period, have you disposed of anything of value other than money in
     furtherance of or in connection with activities on behalf of any foreign principal named this
     statement?

       Yes            No X

     (c) DISBURSEMENTS - POLITICAL CONTRIBUTIONS

     During this reporting period, have you from your own funds and on your own behalf either
     directly or through any other person, made any contributions of money or other things of
     value in connection with an election to any political office, or in connection with any primary
     election, convention, or caucus held to select candidates for political office?

       Yes            No X




                                            Page 3 of 9


Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
      Case 1:19-cr-00125-ABJ Document 60-1 Filed 07/15/19 Page 7 of 12
                                                                 Supplemental Materials

                           IV - INFORMATIONAL MATERIALS

7.   During this reporting period, did you prepare, disseminate or cause to be disseminated
     any informational materials on behalf of a foreign principal?

     Yes X            No

8.   Identify each such foreign principal.

     Government of Ukraine, Office of Prosecutor General.
     *A copy of the Informational Materials is attached as Attachment C to Supplemental
     Materials.

9.   During this reporting period, has any foreign principal established a budget or allocated
     a specified sum of money to finance your activities in preparing or disseminating
     informational materials?

       Yes            No X

     No formal budget was set for preparation or dissemination of informational materials.

10. During this reporting period, did your activities in preparing, disseminating or causing
    the dissemination of informational materials include the use of any of the following:

       Radio or TV broadcasts
     X Magazine or newspaper
       Motion picture films
       Letters or telegrams
       Advertising campaigns
     X Press releases
       Pamphlets or other publications
       Lectures or speeches
     X Other (specify): See Exhibit B to Amendment to Registration Statement.

     Electronic Communications:
     X Email
        Website URL(s):
        Social media websites URL(s):
     X Other (specify): See Exhibit B to Amendment to Registration Statement.

11. During this reporting period, did you disseminate or cause to be disseminated
    informational materials among any of the following groups:

       Public officials
     X Newspapers
       Libraries
       Legislators



                                             Page 4 of 9


Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
      Case 1:19-cr-00125-ABJ Document 60-1 Filed 07/15/19 Page 8 of 12

                                                               Supplemental Materials

      Editors
      Educational institutions
      Government agencies
      Civic groups or associations
      Nationality groups
    X Other (specify): See Exhibit B to Amendment to Registration Statement.

12. What language was used in the informational materials:

      X English     X Other (specify): Ukrainian & Russian translations provided to OPG

13. Did you file with the Registration Unit, U.S. Department of Justice a copy of each item
    of such informational materials disseminated or caused to be disseminated during this
    reporting period?

      Yes           No X

14. Did you label each item of such informational materials with the statement required by
    Section 4(b) of the Act?

      Yes           No X




                                        Page 5 of 9


Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
      Case 1:19-cr-00125-ABJ Document 60-1 Filed 07/15/19 Page 9 of 12

                                                                      Supplemental Materials


                                        V-EXECUTION

In accordance with 28 U.S.C. § 1746, the undersigned swear(s) or affirm(s) under penalty of
perjury that he/she has (they have) read the information set forth in this registration statement and
the attached exhibits and that he/she is (they arc) familiar with the contents thereof and that such
contents are in their entirety true and accurate to the best of his/her (their) knowledge and belief,
except that the undersigned make(s) no representation as to truth or accuracy oi'the information
contained in the attached Short Form Registration Statements). if any, insofar as such information
is not within his/her (their) personal knowledge.


(Date of signature)                      (Print or type name under each signature)
July 12. 2019                            /s/ Curtis P. Lu                          eSigned
                                         For and on behalf of FTI Consulting Management
                                         Limited, Managing Member of FTI Consulting LLP




                                             Page 6 of 9


Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
      Case 1:19-cr-00125-ABJ Document 60-1 Filed 07/15/19 Page 10 of 12

                                                            Supplemental Materials

                          Attachment A: Receipts — Monies

  Foreign Principal     Payor         Date             Purpose          Amount
                                    Received
Government of         Black Sea    On/around       Strategic             £ 90,000
Ukraine, Office of    View Ltd,    5/30/12         communications
Prosecutor
General ("OPG")
OPG                   Black Sea    On/aroum        Strategic             £ 90,000
                      View Ltd.    6/22/12         communications
OPG                   Black Sea    On/aroum        Strategic             £ 90,000
                      View Ltd,    7/13/12         communications
OPG                   Black Sea    On/aroum        Strategic             £ 90,000
                      View Ltd,    8/16/12         communications
OPG                   Black Sea    On/aroum        Strategic             £ 90,000
                      View Ltd,    9/17/12         communications
OPG                   Black Sea    On/aroum        Strategic            £ 110,000
                      View Ltd,    10/17/12        communications
OPG                   Black Sea    On/aroum        Strategic             £ 90,000
                      View Ltd,    11/20/12        communications
                                                   TOTAL                £ 650,000




                                     Page 7 of 9


Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
     Case 1:19-cr-00125-ABJ Document 60-1 Filed 07/15/19 Page 11 of 12
                                                                      Supplemental Materials

                           Attachment B: Disbursements - Monies


                               Description                                     Disbursement
Air Travel                                                                         92,067.34
Entertainment                                                                       3,285.02
Hotel                                                                              60,482.50
Meals                                                                               5,522.41
Phone Charges                                                                         346.92
Other (supplies, research, advertising, press release distribution)                 6,710.96
Transportation (taxis, etc.                                                         9,261.81
                                                                       Total     177,676.96




                                           Page 8 of 9


Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
     Case 1:19-cr-00125-ABJ Document 60-1 Filed 07/15/19 Page 12 of 12

                                                           Supplemental Materials

           Attachment C — Informational Materials (The Tymoshenko Report)




                                    Page 9 of 9


Received by NSD/FARA Registration Unit 07/12/2019 2:42:39 PM
Case 1:19-cr-00125-ABJ Document 60-2 Filed 07/15/19 Page 1 of 5




         Exhibit 2
            Received by NSD/FARA Registration Unit 07/12/2019 2:42:46 PM
                                                     OMB No.
                          Case 1:19-cr-00125-ABJ Document    1124-0006;
                                                          60-2     FiledExpires May 31, 2020
                                                                           07/15/19        Page 2 of 5
U.S. Department of Justice                                                       Exhibit A to Registration Statement
Washington, dc 20530                                                             Pursuant to the Foreign Agents Registration Act of
                                                                                 1938, as amended

INSTRUCTIONS. Furnish this exhibit for EACH foreign principal listed in an initial statement and for EACH additional foreign principal acquired
subsequently. The filing of this document requires the payment of a filing fee as set forth in Rule (d)(1), 28 C.F.R. § 5.5(d)(1). Compliance is
accomplished by filing an electronic Exhibit A form at https://www.fara.gov.

Privacy Act Statement. The filing of this document is required by the Foreign Agents Registration Act of 1938, as amended, 22 U.S.C. § 611 et seq.,
for the purposes of registration under the Act and public disclosure. Provision of the information requested is mandatory, and failure to provide this
information is subject to the penalty and enforcement provisions established in Section 8 of the Act. Every registration statement, short form
registration statement, supplemental statement, exhibit, amendment, copy of informational materials or other document or information filed with the
Attorney General under this Act is a public record open to public examination, inspection and copying during the posted business hours of the
Registration Unit in Washington, DC. Statements are also available online at the Registration Unit’s webpage: https://www.fara.gov. One copy of
every such document, other than informational materials, is automatically provided to the Secretary of State pursuant to Section 6(b) of the Act, and
copies of any and all documents are routinely made available to other agencies, departments and Congress pursuant to Section 6(c) of the Act. The
Attorney General also transmits a semi-annual report to Congress on the administration of the Act which lists the names of all agents registered under
the Act and the foreign principals they represent. This report is available to the public in print and online at: https://www.fara.gov.

Public Reporting Burden. Public reporting burden for this collection of information is estimated to average .49 hours per response, including the
time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions
for reducing this burden to Chief, Registration Unit, Counterintelligence and Export Control Section, National Security Division, U.S. Department of
Justice, Washington, DC 20530; and to the Office of Information and Regulatory Affairs, Office of Management and Budget, Washington, DC 20503.

1. Name and Address of Registrant                                                                                                           2. Registration No.
   FTI Consulting LLP
   200 Aldersgate, Aldersgate Street                                                                                                          6569
   London, EC1A 4HD, United Kingdom
3. Name of Foreign Principal                                                         4. Principal Address of Foreign Principal
  Government of Ukraine, Office of Prosecutor General                                   Riznytska St., 13/15, Kyiv, Ukraine 01011
  ("OPG")




5. Indicate whether your foreign principal is one of the following:
      E Government of a foreign country 1
         □ Foreign political party
         □ Foreign or domestic organization: If either, check one of the following:
                  □ Partnership                              □ Committee
                  O Corporation                              □ Voluntary group
                  □ Association                          □ Other (specify)
         □ Individual-State nationality __________________________________

6. If the foreign principal is a foreign government, state:
         a) Branch or agency represented by the registrant
                 Office of Prosecutor General, Ministry of Justice

            b) Name and title of official with whom registrant deals
                 Viktor Pshonka, Prosecutor General

7. If the foreign principal is a foreign political party, state:
         a) Principal address
                 N/A



            b)    Name and title of official with whom registrant deals
            c)    Principal aim

1 "Government of a foreign country," as defined in Section 1(e) of the Act, includes any person or group of persons exercising sovereign de facto or de jure political jurisdiction
over any country, other than the United States, or over any part of such country, and includes any subdivision of any such group and any group or agency to which such sovereign de
facto or de jure authority or functions are directly or indirectly delegated. Such term shall include any faction or body of insurgents within a country assuming to exercise
governmental authority whether such faction or body of insurgents has or has not been recognized by the United States.
                                                                                                                                                                    FORM NSD-3
                                                                                                                                                                    Revised 05/17
            Received by NSD/FARA Registration Unit 07/12/2019 2:42:46 PM
         Received by NSD/FARA Registration Unit 07/12/2019 2:42:46 PM
                     Case 1:19-cr-00125-ABJ Document 60-2 Filed 07/15/19 Page 3 of 5

8. If the foreign principal is not a foreign government or a foreign political party:
          a) State the nature of the business or activity of this foreign principal.
             N/A




         b) Is this foreign principal:
         Supervised by a foreign government, foreign political party, or other foreign principal                         Yes □ No □
         Owned by a foreign government, foreign political party, or other foreign principal                              Yes □ No □
         Directed by a foreign government, foreign political party, or other foreign principal                           Yes □ No □
         Controlled by a foreign government, foreign political party, or other foreign principal                         Yes □ No □
         Financed by a foreign government, foreign political party, or other foreign principal                           Yes □ No □
         Subsidized in part by a foreign government, foreign political party, or other foreign principal                 Yes □ No □


9. Explain fully all items answered "Yes" in Item 8(b). (If additional space is needed, a full insert page must be used.)
  N/A




10. If the foreign principal is an organization and is not owned or controlled by a foreign government, foreign political party or other
    foreign principal, state who owns and controls it.
   N/A




                                                              EXECUTION

    In accordance with 28 U.S.C. § 1746, the undersigned swears or affirms under penalty of perjury that he/she has read the
    information set forth in this Exhibit A to the registration statement and that he/she is familiar with the contents thereof and that such
    contents are in their entirety true and accurate to the best of his/her knowledge and belief.



 Date of Exhibit A    Name and Title                                                    Signature
                       Curtis P. Lu for FTI Consulting Management Limited,
  July 12, 2019        Managing Member of FTI Consulting LLP                               Isl Curtis P. Lu                   eSigned



         Received by NSD/FARA Registration Unit 07/12/2019 2:42:46 PM
          Received by NSD/FARA Registration Unit 07/12/2019 2:42:35 PM
                                                 OMB No.
                      Case 1:19-cr-00125-ABJ Document    1124-0004;
                                                      60-2     FiledExpires May 31,2020
                                                                       07/15/19       Page 4 of 5
U.S. Department of Justice                                           Exhibit B to Registration Statement
Washington, dc 20530                                                 Pursuant to the Foreign Agents Registration Act of
                                                                     1938, as amended

INSTRUCTIONS. A registrant must furnish as an Exhibit B copies of each written agreement and the terms and conditions of each oral agreement
with his foreign principal, including all modifications of such agreements, or, where no contract exists, a full statement of all the circumstances by
reason of which the registrant is acting as an agent of a foreign principal. Compliance is accomplished by filing an electronic Exhibit B form at
https://www.fara.gov.

Privacy Act Statement. The filing of this document is required for the Foreign Agents Registration Act of 1938, as amended, 22 U.S.C. § 611 et sec/.,
for the purposes of registration under the Act and public disclosure. Provision of the information requested is mandatory, and failure to provide
the information is subject to the penalty and enforcement provisions established in Section 8 of the Act. Every registration statement, short form
registration statement, supplemental statement, exhibit, amendment, copy of informational materials or other document or information filed with the
Attorney General under this Act is a public record open to public examination, inspection and copying during the posted business hours of the
Registration Unit in Washington, DC. Statements are also available online at the Registration Unit’s webpage: https://www.fara.gov. One copy of
every such document, other than informational materials, is automatically provided to the Secretary of State pursuant to Section 6(b) of the Act, and
copies of any and all documents are routinely made available to other agencies, departments and Congress pursuant to Section 6(c) of the Act. The
Attorney General also transmits a semi-annual report to Congress on the administration of the Act which lists the names of all agents registered under
the Act and the foreign principals they represent. This report is available to the public in print and online at: https://www.fara.gov.

Public Reporting Burden. Public reporting burden for this collection of information is estimated to average .33 hours per response, including the
time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions
for reducing this burden to Chief, Registration Unit, Counterintelligence and Export Control Section, National Security Division, U.S. Department of
Justice, Washington, DC 20530; and to the Office of Information and Regulatory Affairs, Office of Management and Budget, Washington, DC 20503.


1. Name of Registrant                                                      2. Registration No.

  FTI Consulting LLP                                                        6569


3. Name of Foreign Principal

  Government of Ukraine, Office of Prosecutor General


                                                             Check Appropriate Box:

4. □ The agreement between the registrant and the above-named foreign principal is a formal written contract. If this box is
     checked, attach a copy of the contract to this exhibit.
5. □ There is no fonnal written contract between the registrant and the foreign principal. The agreement with the above-named
     foreign principal has resulted from an exchange of correspondence. If this box is checked, attach a copy of all pertinent
     correspondence, including a copy of any initial proposal which has been adopted by reference in such correspondence.
6. 0 The agreement or understanding between the registrant and the foreign principal is the result of neither a formal written
     contract nor an exchange of correspondence between the parties. If this box is checked, give a complete description below of
     the terms and conditions of the oral agreement or understanding, its duration, the fees and expenses, if any, to be received.

7. Describe fully the nature and method of performance of the above indicated agreement or understanding.
   In May 2012, FTI agreed to provide strategic communications services on behalf of the Ukrainian Office of the Prosecutor
   General ("OPG"). There was no executed written engagement for the project. There was a verbal understanding among the
   parties involved that the services being provided by FTI were on behalf of the OPG as FTI's client. FTI received a flat fee of
   90,000 GBP per month from May 2012 through December 2012, with the exception of October 2012 for which FTI received a
   fee of 110,000 GBP. These fees were received by wire transfer from Black Sea View Ltd. to FTI. The understanding included
   reimbursement of FTI's expenses, but such reimbursement was never made. FTI provided no services to OPG after
   December 2012.




                                                                                                                                          FORM NSD-4
                                                                                                                                          Revised 05/17

          Received by NSD/FARA Registration Unit 07/12/2019 2:42:35 PM
             Received by NSD/FARA Registration Unit 07/12/2019 2:42:35 PM
                           Case 1:19-cr-00125-ABJ Document 60-2 Filed 07/15/19 Page 5 of 5
8. Describe fully the activities the registrant engages in or proposes to engage in on behalf of the above foreign principal.
     Beginning in May 2012, FTI's UK-based media relations team provided strategic communications services related to the
     release of a report (the "Report") that was being prepared by Skadden Arps regarding the evidence and procedures used
     during the 2011 prosecution of former Prime Minister Yulia Tymoshenko. Specifically, FTI was tasked with developing a
     global media strategy and content for the release of the Report, and disseminating the Report to media contacts in the
     European Union ("EU") and the Ukraine. At the time of the engagement, it was contemplated that the global media strategy
     and content would be utilized in the U.S. and disseminated there by entities other than FTI. In addition to FTI's activities in
     the EU and the Ukraine regarding the Report, a UK-based FTI employee participated in certain activities within the U.S. or
     involving U.S. entities. Specifically, in September 2012, this FTI employee participated in a media strategy planning session
     in the U.S. that included discussion of the distribution of the report in the U.S. The Report was released publicly on
     December 13,2012. Over the course of December 12-13, 2012, the FTI employee had communications with members of the
     U.S. media, directly and indirectly, for the purpose of distributing the Report and related information.




9. Will the activities on behalf of the above foreign principal include political activities as defined in Section l(o) of the Act and in
   the footnote below? Yes 0              No □

    If yes, describe all such political activities indicating, among other things, the relations, interests or policies to be influenced
    together with the means to be employed to achieve this purpose.
     See response to Question 8 above.




                                                                                  EXECUTION

  In accordance with 28 U.S.C. § 1746, the undersigned swears or affirms under penalty of perjury that he/she has read the
  information set forth in this Exhibit B to the registration statement and that he/she is familiar with the contents thereof and that such
  contents are in their entirety true and accurate to the best of his/her knowledge and belief.

Date of Exhibit B                  Name and Title                                                        Signature
                                  Curtis P. Lu for FTI Consulting Management
  July 12, 2019                                                                                              Isi Curtis P. Lu                                  eSigned
                                  Limited, Managing Member of FTI Consulting LLP
Footnote: "Political activity," as defined in Section l(o) of the Act, means any activity which the person engaging in believes will, or that the person intends to, in any way influence
any agency or official of the Government of the United States or any section of the public within the United States with reference to formulating, adopting, or changing the
domestic or foreign policies of the United States or with reference to the political or public interests, policies, or relations of a government of a foreign country or a foreign political
party.




             Received by NSD/FARA Registration Unit 07/12/2019 2:42:35 PM
Case 1:19-cr-00125-ABJ Document 60-3 Filed 07/15/19 Page 1 of 3




         Exhibit 3
          Received by NSD/FARA Registration Unit 07/12/2019 2:42:50 PM
                                                  OMB No.
                       Case 1:19-cr-00125-ABJ Document    1124-0005;
                                                       60-3     FiledExpires May 31, 2020
                                                                        07/15/19        Page 2 of 3
u.s. Department of Justice                                              Short Form Registration Statement
Washington, dc 20530                                                     Pursuant to the Foreign Agents Registration Act of
                                                                         1938, as amended

INSTRUCTIONS. Each partner, officer, director, associate, employee, and agent of a registrant is required to file a short form registration statement
unless he engages in no activities in furtherance of the interests of the registrant's foreign principal or unless the services he renders to the registrant
are in a secretarial, clerical, or in a related or similar capacity. Compliance is accomplished by filing an electronic short form registration statement
at https://www.fara.gov

Privacy Act Statement. The filing of this document is required for the Foreign Agents Registration Act of 1938, as amended, 22 U.S.C. § 611 et seq.,
for the purposes of registration under the Act and public disclosure. Provision of the information requested is mandatory, and failure to provide the
information is subject to the penalty and enforcement provisions established in Section 8 of the Act. Every registration statement, short form
registration statement, supplemental statement, exhibit, amendment, copy of informational materials or other document or information filed with the
Attorney General under this Act is a public record open to public examination, inspection and copying during the posted business hours of the
Registration Unit in Washington, DC. Statements are also available online at the Registration Unit’s webpage: https://www.fara.gov. One copy of
every such document, other than informational materials, is automatically provided to the Secretary of State pursuant to Section 6(b) of the Act, and
copies of any and all documents are routinely made available to other agencies, departments and Congress pursuant to Section 6(c) of the Act. The
Attorney General also transmits a semi-annual report to Congress on the administration of the Act which lists the names of all agents registered under
the Act and the foreign principals they represent. This report is available to the public and online at: https://www.fara.gov.

Public Reporting Burden. Public reporting burden for this collection of information is estimated to average .429 hours per response, including the
time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions
for reducing this burden to Chief, Registration Unit, Counterintelligence and Export Control Section, National Security Division, U.S. Department of
Justice, Washington, DC 20530; and to the Office of Information and Regulatory Affairs, Office of Management and Budget, Washington, DC 20503.


1. Name                                                                       2. Registration No.
  Jonathan Hawker                                                               6569

3. Residence Address(es)                                                      4. Business Address(es)
   Provided to FARA Registration Unit under separate cover.                      200 Aldersgate, Aldersgate Street, London, EC1A 4HD



5. Year of Birth 1967                                                         6. If present citizenship was not acquired by birth,
                                                                                 indicate when, and how acquired.
   Nationality United Kingdom                                                    N/A

    Present Citizenship United Kingdom

7. Occupation Managing Director, Strategic Communications


8. What is the name and address of the primary registrant?                          200 Aldersgate, Aldersgate Street, London, EC1A 4HD
   Name p-pj consulting LLP                                              Address


9. Indicate your connection with the primary registrant:
         □ partner                          □ director                             0 employee                     □ consultant
          □ officer                                □ associate                     □ agent                        □ subcontractor
          □ other (specify)

10. List every foreign principal to whom you will render services in support of the primary registrant.
    Government of Ukraine, Office of Prosecutor General



11. Describe separately and in detail all services which you will render to the foreign principal(s) listed in Item 10 either directly, or
    through the primary registrant listed in Item 8, and the date(s) of such services. (Ifspace is insufficient, a full insert page must be
     used.)
    I was FTi's UK-based employee who provided strategic communications related to preparation and distribution of report
    prepared by Skadden Arps. See response to Question 8, Exhibit B to FTI's Amendment to Registration.



                                                                                                                                               FORM NSD-6
                                                                                                                                               Revised 05/17
          Received by NSD/FARA Registration Unit 07/12/2019 2:42:50 PM
             Received by NSD/FARA Registration Unit 07/12/2019 2:42:50 PM
                           Case 1:19-cr-00125-ABJ Document 60-3 Filed 07/15/19 Page 3 of 3
12. Do any of the above described services include political activity as defined in Section 1 (o) of the Act and in the footnote below?
                         Yes 0                   No □
      If yes, describe separately and in detail such political activity.
      See response to Question 11 above.




13. The services described in Items 11 and 12 are to be rendered on a
             □ full time basis                                                 0 part time basis                                                 □ special basis

14. What compensation or thing of value have you received to date or will you receive for the above services?
       □ Salary: Amountsper___________                                □ Commission at% of
             0 Salary: Not based solely on services rendered to the foreign principal(s).
             □ Fee: Amount $___________                                                             □ Other thing of value


15. During the period beginning 60 days prior to the date of your obligation to register to the time of filing this statement, did you
    make any contributions of money or other things of value from your own funds or possessions and on your own behalf in
    connection with any election to political office or in connection with any primary election, convention, or caucus held to select
    candidates for any political office?     Yes □          No 0

      If yes, furnish the following information:

      Date                  Amount or Thing of Value                          Political Organization or Candidate                                     Location of Event




                                                                                  EXECUTION

In accordance with 28 U.S.C. § 1746, the undersigned swears or affirms under penalty of perjury that he/she has read the
information set forth in this registration statement and that he/she is familiar with the contents thereof and that such contents are in
their entirety true and accurate to the best of his/her knowledge and belief.


                                                                                                            /s/ Jonathan Hawker                                     eSigned
                        July 12, 2019
                         (Date ofsignature)                                                                                 (Signature)




Footnote: "Political activity," as defined in Section l(o) of the Act, means any activity which the person engaging in believes will, or that the person intends to, in any way influence
any agency or official of the Government of the United States or any section of the public within the United States with reference to formulating, adopting, or changing the
domestic or foreign policies of the United States or with reference to the political or public interests, policies, or relations of a government of a foreign country or a foreign political
party.




             Received by NSD/FARA Registration Unit 07/12/2019 2:42:50 PM
